Citation Nr: 1201391	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  08-32 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel






INTRODUCTION

The Veteran served on active duty in the Air Force from June 1967 to September 1991.  He was stationed in Vietnam from June 1970 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

During the current appeal, and specifically in October 2009 after the last supplemental statement of the case was issued (in May 2009), the Veteran submitted additional evidence.  In November 2011, the Veteran, through his representative, submitted a waiver of consideration of such additional evidence by the agency of original jurisdiction.  Accordingly, the Board may proceed to adjudicate the Veteran's claim for an initial increased rating for his service-connected PTSD.  

Further review of the claims folder indicates that, in a December 2008 decision, the RO granted service connection for tinnitus and evaluated the disorder as 10 percent disabling, effective from October 27, 2008.  In correspondence dated, and received at the Board, in October 2009, the Veteran referenced his appeal of this 10 percent evaluation.  Pertinent regulations specifically state that a notice of disagreement (NOD) must be filed with the RO from which the Veteran received notice of the determination being appealed, unless notice has been received that the applicable VA records have been transferred to another RO in which case the NOD must be filed with the RO that has assumed jurisdiction of the applicable records.  38 C.F.R. § 20.300 (2011).  As the Veteran's October 2009 statement was received at the Board and not the RO, the correspondence cannot be considered a valid and timely NOD with the RO's December 2008 assignment of a 10 percent rating for the Veteran's service-connected tinnitus.  In addition, no other correspondence was received within one year of the notification of the December 2008 rating action.  Thus, the Board must conclude that the RO's December 2008 grant of service connection for tinnitus and assignment of a 10 percent evaluation for this disorder is final.  38 C.F.R. §§ 20.302, 20.1103.  
FINDING OF FACT

Throughout the appeal period, the Veteran's PTSD symptoms have been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms no worse than chronic sleep impairment, nightmares, irritability, anger outbursts, depression, anxiety, suspiciousness, panic attacks (weekly or less often), and Global Assessment of Functioning (GAF) scores ranging from 60 to 75.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1 - 4.7, 4.130, Diagnostic Code (DC) 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Where, as here with the claim for an initial increased evaluation for PTSD, service connection has been granted.  That underlying claim has been substantiated.  No additional VCAA notice is not required with respect to the downstream issue of the rating assigned to this now service-connected disability.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA has complied with its duty to assist the Veteran in the development of his claim.  VA has obtained private treatment records; afforded the Veteran examinations; and provided him the opportunity to give testimony before the Board, which he declined.  The July 2007 and April 2009 VA examinations are adequate for adjudication purposes.  In particular, the VA examiners reviewed the claims folder in conjunction with the evaluations; considered the Veteran's in-service traumatic events and his history of psychiatric symptoms; and described in full the current manifestations of his PTSD.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2).  

There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II.  Increased Schedular Rating

The Veteran seeks a higher initial evaluation in excess of 30 percent for his PTSD.  Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.97.
During an appeal of a disability rating, either from an initial rating assigned on granting of service connection or on appeal of a subsequent denial of an increased rating, it may be found that there are varying and distinct levels of disability impairment severity during an appeal.  So, staged ratings (different disability ratings during various time periods) are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, the RO granted service connection for PTSD in September 2007 and assigned a 30 percent evaluation.  Throughout the appeal period, the RO has continued the 30 percent evaluation for this disability.

According to the applicable rating criteria, a 30 percent evaluation is to be assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411.  

A 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent rating is assigned for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g. difficulty concentrating after family argument), and reflect no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  A GAF score of 61 to 70 indicates some mild symptoms or some difficulty in social, occupational, or school functioning, but generally, functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 involves moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  
Throughout the appeal, the Veteran has received regular psychotherapy (individual and group).  In September 2006, he reported panic attacks, excessive anger, forgetfulness, sleep disturbances, and problems being around crowds.  Several lay statements submitted in February and June 2007 reiterate these symptoms.

Private treatment notes dated May and July 2007 show that the Veteran reported anxiety, night sweats, sleep disturbances, avoidance, mood swings, anger, irritability, depression, hypervigilance, exaggerated startle response, problems with concentration, and panic attacks.  He reported feeling detached from others and having a diminished interest in activities.  However, he played pool and went to car shows with friends, and also attended church.  He once thought he heard his name called, and sometimes saw things move out of the corner of his eye.  Although the doctor noted that there "may" be some psychosis, he found no clear psychotic symptoms.  The Veteran was neatly dressed and groomed.  Speech and behavior were within normal limits.  Testing revealed problems with delayed recall with list learning, while delayed recall for stories and story recognition was very good.  The doctor noted that these results were consistent with a pattern seen in depression rather than any type of organically caused memory decline.  The doctor determined that the Veteran had a severe level of anxiety and a moderate degree of depression.

In July 2007, the Veteran underwent a VA PTSD examination.  He reported sleep disturbances, nightmares, depression, anxiety with panic attacks once a week, anger outbursts, mood swings, crying spells, flashbacks, exaggerated startle response, isolation, and feelings of hopelessness.  He described difficulty establishing new relationships.  His wife slept in another bedroom because of the violent nature of his dreams.  He worked at Tinker Air Force Base and had good relationships with his supervisor and co-workers, but worked by himself.  He also had a good relationship with his wife of 33 years and his two children.  He did little socializing, did not like crowds, and reported difficulty concentrating and persistent hypervigilance.

Orientation was within normal limits.  Appearance, hygiene, and behavior were appropriate.  Affect and mood were abnormal with depressed mood; however, the depression did not affect the Veteran's ability to function independently.  He was tearful throughout much of the interview.  Speech was within normal limits.  The examiner noted that the Veteran lost focus during the interview.  No hallucinations were reported or observed.  Thought process and judgment were appropriate.  Memory was impaired, but the degree was mild such as forgetting names, directions, or recent events.

The examiner opined that the Veteran's psychiatric symptoms cause occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks.  He stated that generally the Veteran was functioning satisfactorily but noted that the Veteran had to work alone in order to cope with employment.  A GAF score of 68 was assigned. 

A May 2008 VA treatment note shows that the Veteran reported sleep disturbances, night sweats, depression with crying spells, intrusive thoughts, irritability, and problems with concentration.  He was working, but it was becoming increasingly difficult to handle the job due to irritability.  

It appears that the Veteran took leave from work in July 2008 in order to complete a six-week outpatient PTSD recovery program.  During that time, the Veteran reported that he enjoyed his work, but had noticed increased difficulty with concentration, anxiety, and fear.  He worked the night shift six days per week.  He described having good relationships with his wife and children.  He enjoyed going to car shows, working on his car, watching sports, and shooting pool.  He occasionally played music in church.  He denied hallucinations.  He also denied problems with panic.  The Veteran stated that he had very few problems and that solving them was not difficult.  GAF scores ranged from 65 to 75.  He was prescribed medications for depression and nightmares.  At the end of the program, he reported that he was conversing more with others at church instead of avoiding people.  

An August 2008 progress note indicates that the Veteran was receptive to anger management.  He was reportedly doing well in September 2008 and had returned to work.  He was also sleeping well.  A GAF score of 60 was assigned.

In January 2009, the Veteran stated that he was "not doing well at all."  He reported increased problems with depression, sleep, his marriage, and work.  He acknowledged that he had stopped taking his medications one month earlier.  A GAF score of 60 was assigned.

In April 2009, the Veteran reported that he was feeling somewhat better, but continued to be challenged by working.  He was neatly dressed and groomed.  A depression screen was negative.  A GAF score of 60 was assigned.

At the April 2009 VA PTSD examination, the Veteran reported sleep disturbances, nightmares, intrusive thoughts, exaggerated startle response, depression, and hypervigilance.  He also reported irritability, although he stated that he "may have improved some in this regard."  He had occasional anger outbursts, although he was somewhat better at controlling them.  It remained hard for him to get emotionally close to people.  He also had occasional episodes of panic-like behavior that had a paranoid aspect.  He avoided crowds and had a tendency to isolate.  The Veteran liked his work and was able to work alone, although he had been "written up" recently for a verbal altercation with another employee.

The Veteran was casually and appropriately dressed.  He was fully oriented.  Testing revealed reasonably good short-term memory and good verbal analysis skills.  Mood was within normal limits.  There was no evidence of a thought disorder.  There were no significant problems with attention or concentration.  The Veteran reported an occasional "mini-visual phenomenon" where he would see little things around him such as body parts (similar to his in-service stressor).  Eye contact was appropriate.  He denied suicidal or homicidal ideation.  

The examiner opined that the Veteran's PTSD with associated depression had demonstrated a "slight increase" in symptomatology, and that he continued to be moderately dysfunctional with respect to social and work capacity.  A GAF of 63 was assigned.  

After a careful consideration of this evidence, the Board finds that the evidence more closely approximates the criteria for a 30 percent evaluation for PTSD.  The Veteran's main symptoms are sleep impairment, nightmares, flashbacks, avoidance, irritability, constant anxiety, depression, and intermittent panic attacks.  None of the VA treatment records or examinations reports illustrates that the Veteran has reduced reliability and productivity, flattened affect, stereotyped speech, difficulty in understanding commands, or impaired judgment or thinking.

While the Veteran is irritable and angry at times, he is able to control his temper.  He continues to work full-time.  He has good relationships with his wife and children.  He also maintains some friendships.  Panic attacks occur no more frequently than once per week.  His hygiene and grooming have not visibly suffered.  The examiners have indicated that the Veteran is cooperative and pleasant on interview-demonstrating insight and judgment as well as clear thought and communication.  No significant memory impairments have been demonstrated, and even subjective complaints of being more forgetful were minor.  

In this regard, the Board has considered the various GAF scores that the Veteran has received during the appeal period.  Specifically, he has received GAF scores as high as 75, which are reflective of transient symptoms that are expectable reactions to psychosocial stressors.  In addition, he has received GAF scores ranging from 61 to 70, which illustrate mild symptoms.  The Board acknowledges that, on several occasions, the Veteran was assigned GAF scores of 60, which are reflective of moderate symptomatology.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  Significantly, however, the vast majority of the Veteran's GAF scores are higher than 60, which suggests that the totality of his symptoms is less serious than moderate.  Further, the Board notes that, while important, the GAF scores assigned in a case are not dispositive of the evaluation and must be considered in light of the actual symptoms of the veteran's disorder.  See 38 C.F.R. § 4.126(a).  

While the Veteran states that establishing and maintaining work relationships is difficult, the overall disability picture presented most closely approximates the criteria for the currently assigned 30 percent evaluation for his PTSD.  Indeed, as the discussion provided herein illustrates, the symptomatology associated with the Veteran's PTSD has remained fairly consistent.  He continues to function generally satisfactorily in all areas of his life.  Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the claim for entitlement to an evaluation greater than 30 percent for PTSD.  There is no doubt to be resolved.  

In reaching this conclusion, the Board acknowledges that the Veteran, through his representative, has requested a 100 percent evaluation based on the fact that he has visual hallucinations.  See August 2009 Statement.  As the Board has discussed herein, the schedular criteria for the next higher evaluation of 50 percent have not been met.  Clearly, therefore, a 100 percent schedular rating is not warranted.  Specifically, with regard to the Veteran's belief that a 100 percent evaluation for his PTSD is warranted because he experiences visual hallucinations, the Board notes that, as the representative acknowledges, there is no evidence of persistent delusions.  [The Veteran acted appropriately at the July 2007 and April 2009 appointments.]  There is also no evidence of gross impairment in thought processes, an inability to perform activities of daily living, or disorientation.  See 38 C.F.R. § 4.130, DC 9411.  

III.  Additional Considerations

Consideration has been given regarding whether the schedular evaluations are inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra- schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular evaluation in this case is adequate.  Ratings in excess of that assigned are provided for certain manifestations of the service-connected disorder but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  There is no evidence of marked interference of employment, as the Veteran has worked throughout the appeals period.  He has not required hospitalization for PTSD.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.

Finally, as the Board has previously discussed herein, although the Veteran was recently "written up" for a verbal altercation with another employee, the Veteran has been able to work-albeit generally alone.  Thus, no discussion of entitlement to a total disability rating based on individual unemployability due to service-connected disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

An initial disability evaluation in excess of 30 percent for PTSD is denied.



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


